Citation Nr: 1744596	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chondromalacia of the left shoulder (hereinafter left shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to November 2010 and on a period of active duty for training from July 2011 to February 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2017, the Board granted an increased initial rating of 20 percent for the Veteran's left shoulder disability and found that the issue of entitlement to a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded a claim for an initial rating in excess of 20 percent for the left shoulder and entitlement to a TDIU for further development.  The claims are now returned to the Board for further consideration.


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's left shoulder disability has been primarily productive of chondromalacia, crepitus, rotator cuff tendinitis, pain, weakness, and limitation of motion with arm motion to shoulder level or better; ankylosis and impairment of the humerus, clavicle and scapula are not shown.

2.  The Veteran is gainfully employed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5201-5024 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



	Increased Rating for the Left Shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left shoulder disability has been rated pursuant to Diagnostic Code (DC) 5201-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  The current 20 percent rating is assigned under DC 5201.  

Under DC 5201, limited motion to shoulder level is rated 20 percent disabling for both the major and minor extremities; midway between side and shoulder level is rated at 30 percent for the major extremity and at 20 percent for the minor extremity; and, to 25 degrees from the side is a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal flexion of the shoulder is from 0 to 180 degrees and normal abduction is 0 to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  Normal external rotation of the shoulder is from 0 to 90 degrees and normal internal rotation is 0 to 90 degrees.

The Rating Schedule provides that the diseases under diagnostic codes 5013 (Osteoporosis, with joint manifestations) through 5024 (Tenosynovitis) will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  38 C.F.R. § 4.71a, DC 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, medical evidence indicates the Veteran is right-hand dominant.  

Prior to discharge, the Veteran was afforded a "QTC Medical Services" examination through VA.  The Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, pain and dislocation.  He denied swelling, locking, deformity, tenderness, drainage, effusion or subluxation.    He indicated flare-ups as often as 3 times per week lasting for 2 hours that were precipitated by physical activity and limited his motion due to pain.  He described the shoulder as feeling loose and "spongy."  His functional impairment was noted to be weakness when working out and lifting.  Range of motion was normal and was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The left shoulder showed no signs of subluxation or malalignment.  X-rays of the shoulder were normal.  Chondromalacia was diagnosed with crepitus.

In his January 2011 notice of disagreement, the Veteran indicated he had pain in the entire left shoulder which produced a "popping" or grinding sound when rotated.  He stated that the shoulder was tender and fatigued even without repetitive use.  In his January 2012 Form 9, he indicated the shoulder was weak and lacked endurance.

In March 2012, the Veteran underwent a VA examination.  He denied flare-ups, but stated his shoulder felt weaker.  Flexion and abduction were to 140 degrees with objective evidence of pain beginning at 140 degrees.  The Veteran was able to perform repetitive movement of the shoulder and range of motion stayed the same.  The examiner noted that the Veteran's functional impairment included less movement than normal, weakened movement, and pain on movement.  The Veteran had localized tenderness and 3/5 muscle strength in his left shoulder, but there was no evidence of ankylosis or guarding.  Moderate crepitance was noted with rotation and abduction.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, nor was there an acromioclavicular joint condition or other impairment of the clavicle or scapula.  The examiner identified rotator cuff tendinitis with impingement.  The examiner determined that the shoulder condition did not impact the Veteran's ability to work.  

VA treatment records continued to show complaints of pain in the left shoulder and that the shoulder felt like it popped in and out of the joint.  See November 2012 Primary Care Note.

In a March 2013 response to the February 2013 statement of the case, the Veteran indicated he still had severe pain in his shoulder and it ached and popped daily.  He stated he could not continually use his shoulder without experiencing pain, popping and grinding to the point where he could not lift.  He indicated his arm motion was limited to the shoulder level.

In October 2014 and December 2015, the Board remanded the claim to attempt to obtain private treatment records and to schedule the Veteran for another VA examination to determine the current severity of his left shoulder disability.  In November 2014 and January 2016 letters, VA contacted the Veteran seeking information regarding private treatment providers; however, no information was forthcoming. 

In February 2016, the Veteran underwent another VA examination.  Since the last examination in 2012, the Veteran noted increasing discomfort, weakness and stiffness in the left shoulder.  The Veteran noted "sponginess" of the left shoulder joint, i.e., a lack of full strength with some crepitance.  The Veteran indicated flare-ups that included increased pain, stiffness and weakness.  Range of motion testing revealed flexion and abduction to 130 degrees, external rotation to 90 degrees, and internal rotation to 50 degrees.  The Veteran exhibited pain when testing his range of motion during flexion, abduction, and internal rotation.  The examiner noted functional loss due to decreased flexibility in the Veteran's range of motion, although he was able to perform repetitive use testing without additional functional loss.  Muscle strength of 4/5 was noted.  There was no evidence of ankylosis.  There was evidence of localized tenderness in the anterior and posterior rotator cuff and the examiner suspected a rotator cuff condition on the left side.  The examiner also suspected shoulder instability, which yielded a positive crank apprehension and relocation test on the left side.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, nor was there an acromioclavicular joint condition or other impairment of the clavicle or scapula.  The examiner noted "increased stiffness compared to 2012, as well as localized tenderness and weakness."  The examiner opined that the Veteran's current left shoulder condition would limit his ability to perform repetitive heavy lifting, pushing or pulling, as well as any overhead work at all.  

In February 2017, the Board increased the initial rating for the Veteran's left shoulder disability from 10 percent to 20 percent rating  based on the Veteran's competent and credible reports throughout the appeal period that he was experiencing shoulder weakness, stiffness, giving way, lack of endurance, fatigability and pain and left arm motion limited at shoulder level was approximated.  The Board remanded the claim for entitlement to a rating in excess of 20 percent given evidence of a February 2016 magnetic resonance imaging (MRI) scan of the left shoulder that had not been associated with the claims file.

The February 2016 MRI included two views of the left shoulder which showed no evidence of fracture or other abnormality.  Recent evidence does not indicate that the Veteran's left shoulder disability has significantly worsened since the February 2016 VA examination.

Based on review of the evidence of record, a rating in excess of 20 percent is not warranted for the left shoulder disability.  Ankylosis is not present and shoulder motion is not limited to the degree required for a higher rating, even when considering pain, flare ups and any functional loss after repetitive use.  The Veteran has not demonstrated limitation of the left arm to 25 degrees from the side to warrant a higher evaluation.  Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or severe muscle damage during the period on appeal.  On the contrary, the VA examiners noted 3/5 to 4/5 muscle strength in the shoulder, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula beyond stiffness and tenderness.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200, 5202-03, 5301-04.  The Board recognizes that the Veteran reported a history of dislocation at the 2010 examination.  This appears to be reference to the 2002 injury as at future examinations the Veteran did not report and the examiner did not find signs of recurrent dislocations.  As such, the evidence is against a finding that the Veteran has had recurrent dislocations during the period on appeal.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for chondromalacia of the left shoulder.  The benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.

	TDIU

The issue of entitlement to a TDIU due to service-connected disability was raised by the record as an inferred claim as part of the Veteran's claim for an increased rating for his left shoulder disability. Rice, 22 Vet. App. 447.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Evidence indicates that since service discharge, the Veteran has been working as a radar technician.   See February 2016 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.

In an April 2017 correspondence, the Veteran was notified of potential entitlement to a total disability rating if he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The correspondence included a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran did not return the form and there is no indication that the Veteran is not still working as a radar technician or in some other capacity at this time.
Given evidence that the Veteran is gainfully employed, there is no doubt to be resolved and a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for chondromalacia of the left shoulder is denied.

Entitlement to a TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


